NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 21a0192n.06

                                         Case No. 20-6243

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                                                                 FILED
                                                                            Apr 15, 2021
                                                       )               DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,
                                                       )
          Plaintiff-Appellee,                          )
                                                       )        ON APPEAL FROM THE
v.                                                     )        UNITED STATES DISTRICT
                                                       )        COURT FOR THE EASTERN
JAMES MICHAEL HOOD,                                    )        DISTRICT OF TENNESSEE
          Defendant-Appellant.                         )
                                                       )                           OPINION
                                                       )


BEFORE:          COLE, Chief Judge; MOORE and GILMAN, Circuit Judges.

          COLE, Chief Judge. James Hood appeals the district court’s denial of his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). Because the district court reasonably

concluded that Hood failed to present an extraordinary and compelling reason for release, we

affirm.

                                                 I.

          Hood was convicted of attempting to entice a minor to engage in unlawful sexual activity

in 2018. He received a sentence of 121 months’ imprisonment, which he is currently serving at

FCI Elkton. In July 2020, Hood filed a motion for compassionate release, citing the health risk

posed by the COVID-19 pandemic in conjunction with his asthma, psoriatic arthritis, and
Case No. 20-6243, United States v. Hood


hypertension. He also noted that he had previously tested positive for COVID-19 and that

“subsequent infections can be more severe than the first.”

       The district court denied Hood’s motion, finding that the reasons Hood presented for

release did not fall into any of the four categories of extraordinary and compelling circumstances

identified in § 1B1.13 of the United States Sentencing Guidelines. The court further reasoned that

even if it could consider other circumstances, Hood had failed to present extraordinary and

compelling reasons justifying release. As an alternative reason for its denial of Hood’s motion,

the district court found that Hood had “not met his burden to demonstrate that he would not be a

danger to the community if released.” Hood appealed.

                                                II.

       We review a district court’s denial of a motion for compassionate release under the abuse

of discretion standard. United States v. Jones, 980 F.3d 1098, 1112 (6th Cir. 2020). “A district

court abuses its discretion when it relies on clearly erroneous findings of fact, applies the law

improperly, or uses an erroneous legal standard.” United States v. Pembrook, 609 F.3d 381, 383

(6th Cir. 2010).

       Since the district court resolved Hood’s motion, we have made it clear that district courts

are not restricted to the circumstances listed in U.S.S.G. § 1B1.13, but rather have “full

discretion . . . to determine whether an ‘extraordinary and compelling’ reason justifies

compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion.” Jones, 980

F.3d at 1109; see also United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021).

       The district court’s conclusion that it could not consider circumstances outside those

delineated in § 1B1.13 proved erroneous. But that error does not require reversal. When the

court’s § 1B1.13 analysis is the sole reason supporting denial, we must remand the case for further



                                               -2-
Case No. 20-6243, United States v. Hood


consideration. United States v. Sherwood, 986 F.3d 951, 953 (6th Cir. 2021). But where the court

has independent reasons to deny relief, we may affirm based on those independent reasons. Elias,

984 F.3d at 519; Jones, 980 F.3d at 1108.

       Here, the district court independently found that Hood did not present an extraordinary and

compelling reason for release “[e]ven if the [c]ourt could recognize some combination of

extraordinary and compelling reasons that fall outside those specified by the policy statement.”

That determination is sufficient to deny compassionate release so long as it does not constitute an

abuse of discretion. Elias, 984 F.3d at 519 (“[D]istrict courts may deny compassionate-release

motions when any of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to

address the others.”).

       The district court did not abuse its discretion in determining that Hood failed to present an

extraordinary and compelling reason for release.       When considering whether a defendant’s

individual circumstances warrant compassionate release in light of the COVID-19 pandemic,

courts have considered factors such as “(1) when the defendant is at high risk of having

complications from COVID-19 and (2) the prison where the defendant is held has a severe

COVID-19 outbreak.” Elias, 984 F.3d at 520 (quoting United States v. Hardin, No. 19-CR-240,

2020 WL 2610736, at *4 (N.D. Ohio May 22, 2020)). Moreover, “[r]elying on official guidelines

from the CDC is a common practice in assessing compassionate-release motions.” Id. at 521.

       In Hood’s case, the district court fairly considered the relevant factors before concluding

that Hood had not presented extraordinary and compelling circumstances warranting

compassionate release. The court considered each condition that Hood presented in his motion

and even some additional conditions that the court discovered while reviewing his medical records.

It considered Hood’s history of managing those conditions and applicable CDC guidelines. The



                                               -3-
Case No. 20-6243, United States v. Hood


court discussed the current status of COVID-19 in FCI Elkton, including Hood’s personal

experience with the virus. Finally, it considered Hood’s age and the percent of his term of

incarceration remaining.

       With regard to Hood’s medical conditions, the district court noted that the CDC had

categorized the three conditions Hood presented (asthma, psoriatic arthritic, and hypertension) as

conditions that “only might put one at an increased risk of severe illness from COVID-19.” And

kidney disease, which was reflected in Hood’s medical records but not presented in Hood’s

motion, was the only one of Hood’s conditions for which individuals “are at an increased risk of

severe illness from COVID-19” according to the CDC.

       Hood’s argument that the district court relied on clearly erroneous factual findings in

considering his medical conditions is unconvincing. The district court correctly found that the

three conditions Hood raised in his motion only potentially placed him at a heightened COVID-19

risk according to CDC data. Nor was it erroneous for the court not to consider obesity as one of

Hood’s medical conditions. Hood did not present obesity as a reason justifying release in his

motion before the district court, and his medical records do not mention obesity. Hood’s argument

that the court should have deduced his obesity by calculating his BMI based on the height and

weight reported in a presentence report prepared almost two years before the court ruled on his

motion is unpersuasive.

       And the court’s finding that Hood’s medical conditions were being managed with

medication was also not clearly erroneous. The CDC recommends that individuals with COVID-

19-risk conditions continue following the treatment plans for their medical conditions. See People

with Certain Medical Conditions, Centers for Disease Control and Prevention, available at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html. As Hood points out, however, the CDC does not state that maintaining prescribed
                                              -4-
Case No. 20-6243, United States v. Hood


medication reduces the likelihood of severe complications. Hood also argues on appeal that his

medication for his psoriatic arthritis targets his immune system and can lower his ability to fight

infections, but at the district court he argued only generally that people with compromised immune

systems are at higher risk for complications from COVID-19.

       The district court also weighed other factors to determine whether Hood established

extraordinary and compelling circumstances. The court investigated the status of COVID-19 in

FCI Elkton, finding that, “as of September 24, 2020, the number of current positive cases at FCI

Elkton is down to just one (1) inmate and two (2) staff.” What’s more, it considered the fact that

Hood had tested positive for the virus nearly seven weeks prior to his motion and had been

asymptomatic. Although Hood argued that a second infection could be more severe, he presented

no evidence that a more severe response was likely. Indeed, the court noted that, according to the

CDC at the time, “reinfection with COVID-19 ‘has not yet been definitively confirmed in any

recovered persons to date.’” The court also noted that Hood was 56 years old, which distinguished

his case from those involving older inmates at a higher risk of COVID-19 complications as a result

of their age. It cited CDC data indicating that eight out of ten COVID-19 deaths in the United

States have been among adults 65 and older. Finally, the court considered that Hood was not

scheduled for release until February 2026. The length of his remaining sentence distinguished

Hood’s motion from those cases where defendants were set to be released in a matter of weeks or

months. Those were all reasonable considerations, based on accurate and reliable information and

informed by the district court’s best attempts to understand an ongoing public-health crisis.

       Discretion is a two-sided coin. The court could reasonably have concluded that Hood’s

conditions were extraordinary and compelling. But it was not required to do so. Because the

district court did not rely exclusively on an impermissible legal standard and did not rest its



                                               -5-
Case No. 20-6243, United States v. Hood


decision on clearly erroneous factual determinations, we conclude that the district court did not

abuse its discretion in concluding that Hood had not established an extraordinary and compelling

reason for his release. We affirm.




                                              -6-